ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
L3Harris Integrated Aerospace Systems –         ) ASBCA No. 62123
 Waco                                           )
                                                )
Under Contract No. W58RGZ-07-D-0099             )

APPEARANCES FOR THE APPELLANT:                     Dhananjay S. Manthripragada, Esq.
                                                   Lindsay M. Paulin, Esq.
                                                    Gibson, Dunn & Crutcher LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Arthur M. Taylor, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Amelia R. Lister-Sobotkin, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: February 25, 2022



                                                LAURA EYESTER
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62123, Appeal of L3Harris
Integrated Aerospace Systems - Waco, rendered in conformance with the Board’s
Charter.

       Dated: February 25, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals